 In the Matter of SULLIVAN DRY DOCK & REPAIR CORPORATIONandLOCAL13, INDUSTRIAL UNION OF MARINE & SHIPBUILDING WORKERS OFAMERICA, C. I. O.Case No. 2-C-5726.-Decided Ap7il 23, 194¢6DECISIONANDORDEROn September 1, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take cer-tain affirmative action. as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief filed by the respondent, andthe entire record in the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Sullivan Dry Dock & RepairCorporation, Brooklyn, New York. and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local 13, Industrial Union ofMarine & Shipbuilding Workers of America, affiliated with the Con-gress of Industrial Organizations, or any other labor organization, bydiscriminating in regard to any term or condition of employment ofany of its employees;(b) Refusing to bargain collectively with Local 13, Industrial Unionof Marine & Shipbuilding Workers of America, affiliated with the Con-67 N L R. B, No 81.627 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDgress of Industrial Organizations, as the exclusive representative ofthe respondent's employees in the bargaining unit of timekeepers, bydeciding on and taking action unilaterally, without prior consultationwith said organization, in regard to any term or condition of employ-ment affecting them.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole the timekeepers who were employed by the respond-ent in December 1944 for the loss suffered by reason of the respondent'sdiscrimination against them, by payment to each of them of a sum ofmoney equal to the Christmas bonus which he normally would havereceived ;(b) Bargain collectively with Local 13, Industrial Union of Marine& Shipbuilding Workers of America, affiliated with the Congress ofIndustrial Organizations, as the exclusive representative of all the re-spondent's employees in the bargaining unit of timekeepers, with re-spect to all terms and conditions of employment affecting them;(c)Post at the Brooklyn Yard copies of the notice attached hereto,marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being dulysigned by the respondent's representative, be posted by the respondentimmediately upon receipt thereof, and maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the respondent to insure that said notices are notaltered, defaced, or covered by any other material;(d) Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will bargain collectively with Local 13, Industrial Unionof Marine & Shipbuilding Workers of America, affiliated with theCongress of Industrial Organizations, as the exclusive representa-tive of all employees in the bargaining unit described herein withrespect to all terms and conditions of employment affecting them.The bargaining unit is: All timekeepers employed at our BrooklynYard, excluding the chief timekeeper, the night assistant chieftimekeeper, the day assistant chief timekeeper, and all other super- SULLIVAN DRY DOCK & REPAIR CORPORATION629visory employees with authority to hire, promote,discharge, dis-cipline, or otherwise effect changes in the status of employees,or effectively recommend such action.We will make whole the timekeepers who were employed by usin December 1944 for the loss suffered by reason of our discrimi-nation against them, by payment to each of them of a sum ofmoney equal to the Christmas bonus which he normally wouldhave received.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to any term or condition of employment againstany employee because of membership in or activity on behalf of anysuch labor organization.S LLIVANDRY DOCK & REPAIR CORPORATION,Employer.By -----------------------------------------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Jerome I. Macht,for the Board.Mr. J. Read Smith,of Brooklyn, N. Y., for the Respondent.Mr. Herman Ro.sesr f eld,of New York, N. Y, for the UnionSTATEMENT OF THE CASEThe National Labor Relations Board, herein called the Board, by its RegionalDirector for the Second Region (New York, New York), issued its complaintdated June 6, 1945, against Sullivan Dry Dock & Repair Corporation, Brooklyn,New York, herein called the Respondent.The complaint alleges that the Respond-ent has engaged in and was engaging in unfair labor practices within the meaningof Section 8 (1), (3), and (5), of the National Labor Relations Act, 49 Stat. 449,herein called the Act. It was issued upon charges filed with the Board byLocal 13, Industrial Union of Marine & Shipbuilding Workers of America, affiliatedwith the Congress of Industrial Organizations, herein called the Union.Copiesof the complaint and notice of hearing thereon were served upon the Respondentand the Union.With respect to the unfair labor practices the complaint in substance allegesthat the Respondent: (1) discriminated against its timekeeping employees afterthey had designated the Union as their collective bargaining representative, by theunilateral action of the Respondent on December 22, 1944, in withholding paymentof a Christmas bonus to the timekeepers ; and (2) refused to bargain collectivelywith the Union concerning this matter, by having taken this action without priorconsultation with the Union, and by refusing subsequently the Union's requestto negotiate an agreement with reference to payment of this bonus 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent filed an answer dated June 16, 1945, denying the commission ofany unfair labor practices.Pursuant to notice, a hearing was held in New York,New York, on June 28 and 29, 1945, before Melton Boyd, the undersigned TrialExaminer duly designated by the Chief Trial Examiner. The Board, the Respond,ent, and the Union were represented by counsel.All parties participated in thehearing, and each was afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.At theconclusion of the Board's case, the Board's counsel moved to conform the plead-ings to the proof with respect to formal matters, and without objection this motionwas granted.At that time, and again at the conclusion of all the evidence, theRespondent's counsel moved to dismiss the complaintRuling on this motionwas reserved, and is made herein.At the conclusion of the hearing, at the TrialExaminer's request, the Board, the Union, and the Respondent presented oralargument.Subsequently the Respondent filed a brief with the Trial Examiner.Upon the entire record in the case and from his observations of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACT 11.THE BUSINESS OF THE RESPONDENTSullivan Dry Dock & Repair Corporation is a New York corporation. It hasits principal office and place of business, known as the Brooklyn Yard, inBrooklyn, New York.At its Brooklyn Yard it is engaged in the manufacture ofpropeller wheels and other similar products, and in the repair and convertingof ships.During the past year in these operations, the Respondent's productionof propeller wheels and related products was valued in excess of $50,000, all ofwhich was transported in interstate commerce to points outside the State ofNew York ; the value of its services in ship repair and conversion was in excessof $1,000,000, and was performed on ships which operate in foreign and inter-coastal waters.iThe Respondent concedes that it is engaged in commerce within the meaningof the Act.It. THEORGANIZATION INVOLVEDLocal 13, Industrial Union of Marine & Shipbuilding Workers of America,affiliated with the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Question of representationSince 1941, the Union has been the bargaining representative of the productionand maintenance employees in the Brooklyn Yard. In March 1944, the Unionfiledwith the Board its petition for certification as bargaining representativeof the timekeepers, exclusive of supervisors.Subsequently the Board directedan election,' which was conducted on June 12, 1944. Nineteen votes werecast : 18 for, 1 against, the Union.1Except where conflicts and inconsistencies in the testimony are discussed and resolved,the findings of fact herein are made on undisputed evidence.The next following SectionsI and II are based on allegations in the complaint which were admitted in the answer andon stipulations of facts at the hearing.2 56 N. L. R. B. 582. SULLIVAN DRY DOCK & REPAIR CORPORATION631B. Theunit; majorityThe election was conducted among employees in the following unit:All the Company's timekeepers, excluding the chief timekeeper,the nightassistant timekeeper, the day assistant chief timekeeper, and all other super-visory employees with authority to hire, promote, discharge,discipline, orotherwise effect changes in the status of employees, or effectivelyrecommendsuch action.The Board found in that proceeding, as does the Trial Examiner in thepresentcase, that such unitwas andis appropriate for the purposes of collective bar-gaining.The Respondent concedes the appropriateness of this unit.On June 21, the Board certified the Union to be the exclusive bargaining repre-sentative of all employees in this unit.The Respondent concedes, and the TrialExaminerfinds, that the Union then and thereafter continued to represent a ma-jority of these employees and to serve as their certified collective bargainingrepresentative.C. ContractnegotiationsShortly thereafter, the Union began negotiations with the Respondent. JohnJ.King, an officer and the acting business agent of the Local, assisted by twotimekeepers, submitted to the Respondent a proposed bargaining agreement. Intheir first two conferences, the parties reached an accord on some clauses.Othermatters, about which there was disagreement, were discussed with a conciliatorof the United States Department of Labor. On August 11, he certified thesedisputed matters as a dispute case to the National War Labor Board, herein calledNWLB, which in turn referred them to its Shipbuilding Commission for determi-nation.Pending the final determination of these matters, the Union and theRespondent withheld giving any effect to the terms they had agreed upon.D. Directive of Shipbuilding CommissionOn November 11, the Shipbuilding Commission issued its directive order withreference to these matters in dispute.'Among other provisions, it ordered thatthe "grievance procedure shall be patterned after the grievance procedure forproduction employees," and prescribed an increased wage scale retroactive toAugust 11.The Respondent immediately appealed from the determination of theShipbuilding Commission to NWLB, which action operated to suspend the direc-tive order pending a review of the case.'E. Christmas bonusIn previous years the Respondent had followed the practice of awarding anannual bonusto its office clerical employees and to its supervisory employeesworking both in the office and in the yard.The amount paid each employee wasequal to his base pay for a 40-hour week.The bonus was paid immediately beforeChristmas,and was referred to as a Christmas bonus.In 1943, the bonus was "charged upon the company's books asadditional com-pensation to such persons [to whom it was paid] respectively, for the fiscal yearwhich commenced October 1, 1943." This entry appeared in the minutes of the8N. W. L. B. case No. 111-8919-D (25-1701-D).' In May 1945,following the affirmanceby NWLB ofthe directive order,its terms andthe terms agreed to by the parties in August were given effect for the first time as aconsummated bargaining agreement. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard of Directors, which recited further "The chairman told the meeting that itappearedthat for some years past it had been the practice of the company to payone week's compensation during themonthof December, to executives,office em-ployees and personnelgenerally composing the supervisorygroup."Testifying to the character of the bonus, J. Read Smith, the Respondent'sattorney and labor relations officer, stated "A Christmasbonus is consideredwages, as arule.It is remuneration.Under the Wage Stabilization Act itself,it is considered remuneration, unless it is a gift . . . It has been inexistencefor such a period of time that it has been, under the interpretation of the WageStabilization Act, an integral part of the wage structure.As a matter of fact,we have deducted with-holding taxes and so forth from it when we paid it. Inother words, the Company did not pay any gift tax . .Smith is one of theRespondent'smanagingofficials,and the one who in fact counselled the with-holding of the bonus to the timekeepers in 1944 hereinafter discussed.It is apparent that the Respondent's officers, after enactment of the WageStabilization Act in 1942, considered the bonus to be a part of the total annualcompensation due the class of employees to whom it had been paidThe TrialExaminer, considering the permissive provisions of the Wage Stabilization Actthen governing the payment of annual bonuses regularly paid,' finds the Christ-mas bonus was an integral part of the Respondent's wage structure for this classof employees and, as such, a term of their employment in 1944.F. Bonus payment in 1944On December 22, 1944, the Respondent paid the Christmas bonus to the classof employees who had received it in previous years, except, however, for thetimekee ers.Explaining this action, the Respondent called as witness Smith, its presentattorney, and Gerard M. McAllister, its president who formerly had been itsattorney and labor relations officer.Reconciling their testimony, it appears that the management was about tofollow its practice of paying the bonus when a discussion arose as to whether topay it to the non-supervisory timekeepers'All were cognizant that these time-keepers were represented by the Union, that the Union and the Respondent werein disagreement as to the wage rates, that the Respondent had appealed fromthe directive of the Shipbuilding Commission fixing a wage schedule, and thatthe timekeepers were then being paid their pre-existing rates.Smith advisedthe other managing officials that the bonus should not be paid to the timekeepers,and acting on his advice it was not paid to them. There was no evidence ofeconomy considerations having weighed in this decision.Both Smith andMcAllister testified that this action was taken because the directive of theShipbuilding Commission, issued on November 11, provided for an increase iniSee NWLB General Oi der No 10;adopted November 6, 1942(7Fed. Reg. 915),amended September 12, 1944(9Fed Reg. 11575).In NWLB Release B-1824, issuedNovember 13, 1944, it was stated "The National War Labor Board calls to the attentionof employers and labor unions the rules governing the payment of Christmas or year-endbonuses...Under General Order No.10, an employer may pay to his employees a bonusin the same amount that was paid to the employee during the preceding bonus year. Ifthe bonus has been computed on a percentage or other similar basis, the same method ofcomputation may be used this year even though it may result in the payment of a greatersum.1121 War Labor Reports 16With respect to the remaining employees who received it, no action of the Board ofDirectors was taken in 1944 approving the payment of the bonus.The fact that suchformal action was taken in 1943 may be explained by the circumstances that McAllisterhad become the Respondent's president shortly before that time. SULLIVAN DRY DOCK & REPAIR CORPORATION633the wage scale for timekeepers, and that Smith had stated that the Respondentmight violate the Wage Stabilization Act if it proceeded to pay the bonus to thetimekeepers when their wage scale was increased by the directive.It is apparent from the testimony of Smith and McAllister that this was spe-cious rationalizing on their part in providing an excuse for not paying thebonus to the timekeepers.They acknowledged that the increased wage scaleprescribed by the directive was not being paid at that time, and that the Re-spondent's appeal from the directive suspended its operative effect.Notwith-standing the pendency of their appeal, they admitted that they did not inquireof either the Shipbuilding Commission or NWLB concerning the propriety ofpaying the bonusEach admitted he knew that General Order No. 10 exceptedregularly paid bonuses from the operations of the Wage Stabilization Act. Ifthere remained any uncertainty in their minds, it would have been dispelledby the interpretative bulletin of NWLB, issued on November 13, noted above.The Trial Examiner finds the Respondent entertained no honest doubt con-cerning its right under the Wage Stabilization Act to pay this bonus to thetimekeepers.G. Union's protestWhen informed that the Respondent had withheld the bonus from the time-keepers, the Union's spokesman,King, on December 26, telephonedSmith andprotested the Respondent's action.King, in talking with Smith, requested thatthe Respondent pay the bonus to the timekeepers, as it had in previous years,and explained that the Respondent's action in 1944 after the timekeepers hadjoined the Union made it appear to them that they were being the objects ofdiscrimination because of their Union affiliationSmith denied that any dis-crimination was intended, reminded King that the proposed contract made noprovision for payment of the bonus, stated that its payment was optional withthe company, and stated further that the company believed its payment ofthe bonus to the timekeepers in 1944 would constitute a violation of the WageStabilization Act.During the first week of January 1945, King, accompanied by members of thegrievance committee for the production and maintenance employees, presentedto the Respondent as a grievance the non-payment of the bonus to the timekeep-ers.Smith, acting for the Respondent, refused to entertain the matter,point-ing out that it was not a grievance within the ambit of the production-mainte-nance employees' contract.King contended that the directive order of theShipbuilding Commission required, by the grievance procedure prescribed therein,that the grievances of timekeepers be adjusted in this manner. In the thirdweek in January, during another meeting with Smith, called to consider griev-ances of the production-maintenance employees, King requested the Respondentto reconsider the rejected matter.Smith again refused.King then proposedthat an arbitrator be appointed, as provided in the production-maintenance em-ployees' contract, to arbitrate the matterSmith would not consent to this.Thereafter, about February 1, the Respondent's refusal to arbitrate the matterwas submitted to a Federal conciliator. This conference was attended byKing, accompanied by the timekeepers' steward, and by Smith and a conciliator.Smith maintained the position that the Respondent had no obligation to arbi-trate the matter because it was not within the ambit of the production-mainte-nance employees' contract.The principalissueremained unsettled.Duringthese various conferences the only proposal made by the company was that thepayment of a bonus in 1945 might be made the subject ofbargainingfor a con- 634DECISIONSOF NATIONALLABOR RELATIONS BOARDtract for that year, at the sametime insistingthat the 1944 bonus would not bepaid.No attempt was made by the Union to have this matter referred to NWLRas a supplemental dispute, relating to the issues then pending before it, butinstead it filed its charge in the present case.H. Findings in conclusionStripped of unessential details, did the Respondent's action in withholdingthe bonus from the timekeepers, without prior consultation with the Union whichwas their collective bargaining representative, constitute illegal discrimination,or a refusal to bargain, or both?1.Discrimination to discourage union membershipThe discrimination proscribed by Section 8 (3) of the Act, "to encourage ordiscourage membership in any labor organization," may relate to "hire or tenureof employment" or to "any term or condition of employment." In its nature,simply stated, such discrimination is different treatment accorded employeesthan what they normally would have received but for their relations with a union.In this instance the treatment was manifest in the payment of the Christmasbonus.As found above, this bonus was deemed to be an integral part of thewage structure for the class of employees who had been receiving it over a periodof years.When withheld from the timekeepers in 1944, the Respondent's actionwas in fact a change in the terms of their employment.While the Respondent's attorney conceded in his testimony that the bonuswas a part of the wage structure, and makes no contrary contention in his brief,he did state in his testimony with apparent inconsistency that he did "not thinkthe employees have a right to compel the company to pay it." At the same time,in his testimony he expressed uncertainty as to whether the payment of thebonus in 1944 was entirely within the discretion of the Respondent, although onDecember 26 he had told the Union that it was within the Respondent's discre.Lion to continue it or discontinue it.Assuming in this instance, contrary to thefacts which the totality of the evidence establishes, that it was a gratuity or thatitwas a premium payment conditioned on either profits or extra efforts, never-theless a bonus of such character may be the fulcrum of discrimination. "Thesewords [of Section 8 (3) of the Act] are not limited so as to outlaw discrimina-tion only where there is in existence a formal contract or relation of employ-ment between employer and employee.They embrace, as well, all elements ofthe employment relationship which in fact customarily attend employment andwith respect to which an employer's discrimination may as readily be the meansof interfering with employees' right of self-organization as if these elementswere precise terms of a written contract of employment." 7The disparate treatment accorded the timekeepers, in contrast to the remainingemployees (including timekeepers' supervisors) in the class who previously hadreceived the bonus, is obvious, and constitutes a well-recognized form of dis-crimination.8Not only was their treatment in contrast, but it also was a depar-ture from the normal practices which were continued with reference to othersin the benefited class.7Y. L R. B.v.Waterman Steamship Corporation,309 U S 206,218; compareValleyMould it IronCorp v N L. R B.,116 F (2d) 760, 762-63^(C C A 7)6 SeeYoungEngineeringCompany,57 N L R B 1221, enf'd without opinion (C C A.7)May 23, 1945,Duke ManufacturingCo.14-C-977, enf'd withoutopinion(C. C. A. 8)March 12, 1945.Interstate Steamship Company,36N. L. It. B. 1307. SULLIVAN DRY DOCK & REPAIR CORPORATION635The Respondent endeavored to evade the consequences of the discriminatorytreatment, by stating that it acted under the legal compulsions of the WageStabilizationAct.As found above, this assertedreason hadno merit.GeneralOrder No. 10 clearly exempted such bonuses from the limitations of that statute.9The Respondent contends further, in its brief, that if it be assumed that its coun-sel was incorrect in his advice that the payment of the bonus was prohibited, thefact that it followed that advice precludes an inference of "intention . . . to...discourage membership in the Union " This contention is at faultin severalrespects.First, the natural consequences which would be expected to flow fromthe Respondent's unilateral action was the discouragement of self-organizationof employees.This effect was reasonably known and, without anything doneto abate it, must be presumed to be intendedUnder such circumstances it isunnecessary to find affirmatively a motive to interfere with unionization ; in fact,such motive may be absent '0 Absent a positive legal duty to take action thatmight have the effect of discrimination, the Respondent cannot rely on the"exigencies of the moment" or "business reasons" to violate the Act, and in factmay not excuse any "infraction of the statute"" Second, in thisinstance, ashereinafter discussed. the Respondent's action was taken without prior con-sultation with the Union.Such bargaining procedure was clearly open to it.Failing to bargain on this hatter when such was its duty, and absent any statu-tory obligation to alter employment terms that would have relieved it from thisduty, the unilateral change in terms lacked legal sanction and violated the Act."The Respondent's erroneous rationale of its duty, if its action was guided bybad advice, did not abate the natural effect of its intended act and disparatetreatment.Third, factually, at the time it withheld the bonus the Respondent9On September 4, 1944,the N.W L. B. released its decision issued July 26, 1944, InThomas Sommerville Company,Case No 111-6266-HO, 18 War Labor Reports 152,whereinitheld that the employer was obliged to pay in full a Christmas bonus withheld in partfrom employees in a unit following their designation of a bargaining representative, whileitcontinued to pay the bonus in full to other employees.Previously,the N W. L. B. hadincreased the wages of the represented employees in an order which provided for retro-active payment.(Case No. 111-2896-D, 12 War Labor Reports 286.)The company haddiminished the bonus to the represented employees in an amount equal to the retroactivepaymentThe company contended that the bonus was a gratuity,that it was not anintegral part of the wage structure,that it had refused the Union's request to includeprovision for the bonus in an agreement, and that the employees in the unit had acquireda different status by reason of their representation by a bargaining agent. In effect, theNW. L B held that the diminution of the bonus was a decrease in compensation in vio-lation of Executive Order 9250,and ordered provision for its payment in full to be Incor-porated in the agreement between the parties In the present case the Respondent'sattorney,in argument,stated he did not know of this decision until after the Respondentiook its action. In view of the findings made herein, it is immaterial whether he knewof this decision10Republic Aviation Corporationv.N L R. B ; N. L R.B v LeTourneau Companyof Geoigia,324 U S 793.The Supreme Court noted in its opinion that "the dischargesof the stewards, however, were found not to be motivated by opposition to the particularunion,or we deduce, to unionism,"and "the Board determined that there was no unionbias or discrimination by the company in enforcing the rule," but nevertheless found thetreatment of the employees discriminatory in violation of Section 8 (3) of the Act.11N L R B v. Star Publishing Company,97 F(2d) 465, 470(C C. A. 9);N LR. B.v.John Englehorn&Sons.134 F.(2d) 553, 557-58 (C C. A. 3) ;General Motors Cor-poration,59 N 1. R B 1143, enf d 150 F (2d) 201 (C C A 3).12General Motors Corporation,59 N L R B 1143,enf'd in 150 F (2d) 201(C C A. 3).In that case the Board adopted the findings and conclusions of the Trial Examiner whostated, "Unilateral changes in employment status made by an employer based on theexercise of the right to act collectively,are repugnant to the basic purposes of the Act,areperse at variance with the interdiction of Section 8 (3) against discrimination inregard to hire, tenure,and conditions of employment,and [are] an inevitable deterrentto,and interference with,the exercise of the right to self-organization guaranteed InSection 7 "See the following subdivision 2Refusal to bargain 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not claim that its action was based alone on its rationale of duty under theWage Stabilization Act.Although- attempting in his testimony to establish theRespondent's duty under the Wage Stabilization Act as an inseparable part ofhis advice,Smith disclosed that his opinion necessarily hinged on the fact thatthe timekeepers constituted a unit then being represented by the Union. In hisconversation with King on December 26, he pointed out that these men hadjoined the Union, that the Union had negotiated for a contract, that the intendedcontract made no provision for the Christmas bonus, and therefore the companywas leftwith the choice of paying it or not paying it. In a letter sent to theRegionalOffice of the Board, dated January 10, 1945, Smith reviewed the previousrepresentationproceeding, referred to above, wherein the Union had soughtsuccessfullyto set off the timekeepers as a unit from the office clerical employees,and stated, "Among other reasons, the company felt that since its timekeeperswere no longer considered 'office employees,' they should not be included withthem in receiving the Christmas bonus." Sepaiately in his letter, he offered asa further reason that its payment might be deemed to be in violation of the WageStabilizationAct.Thus, it is clear, and the Trial Examiner finds, that the Re-spondent was motivated in withholding this bonus by the fact that the time-keepers had acquired the status of employees represented by the Union in bar-gainingfor better terms and conditions of workIf theRespondent had an honest doubt concerning its obligation under theWage Stabilization Act, which the TrialExaminerfinds it did not have, thestatement made contemporaneous with its act disclosed that nevertheless itintended to depart from its normal treatment of the timekeepers for the reasonthat they were then represented by the Union.Anticipating that these em-ployees, separated in a bargaining unit from the remaining office employees,would soon be- benefited with bettered terms and conditions of employment,the Respondent decided unilaterally to accord them different treatment thanhad been normal ; it pretended to be apprehensive of its liabilities under theWage Stabilization Act to provide a pretext for its action. It took this actionin total disregard of its affirmative duty to bargain with the Union with respectto all terms or conditions of employment affecting the employees in the unit.The immediate effect as testified to by King was inevitable, that the representedemployees considered themselves to be the victims of reprisal and discrimina-tion.In consequence, the Union's prestigeas a bargainingagent, for those whomit represented and others who mightseek itsrepresentation, was impaired ; theincentive for self-organization was deterred.The Trial Examiner finds thatthe Respondent discouraged membership in the Union by having discriminatedin regardto the terms of employment of the timekeepers when it withheldtheir Christmas bonus in 1944, and thereby interfered with,restrained, andcoerced its employees in the exercise of the rights guaranteed them in Section7 of the Act.2.Refusal to bargainIt is the essence of the Respondent's contention that there was no violationof Section 8 (5) of the Act, since it was sot incumbent upon the employer inthis case to initiate bargaining negotiations with the employees' representativeconcerning a change in a term of employment about which no demand had beenmade.As stated by its counsel in oral argument, "If there is not a demand orrequest, there cannot be a refusal."The wording of the Act does not require nor intend such a limited construction."Unlike mathematical symbols, the phrasing of such social legislation as thisseldom attains more than approximate precision of definition.That is why allrelevant aids are summoned to determine meaning. Of compelling consideration SULLIVANDRY DOCK&REPAIR CORPORATION637is the fact that words acquire scope and function from the history of eventswhich they summarize."" In the opening sentence of the Act,Congress foundthat "the refusal by employers to accept the procedure of collective bargainingleads to strikes and other forms of industrial strife and unrest " It declaredit "to be the policy of the United States to eliminate the causes of certain sub-stantial obstructions to the free flow of commerce...by encouraging the prac-tice and procedure of collective bargaining... "If the "practice and procedureof collective bargaining"is the approved means of avoiding these evils that besetlabor relations,then it is a constriction of its organic act to construe the refusalto bargain as meaning only the rejection of a demand,i.e. that the procedureof bargaining can exist and therefore can be refused, only when a demand hasbeen made.It is patent that no such limited construction was intended. "TheWagner Act did not undertake the impossible task of specifying in precise andunmistakable language each incident which would constitute an unfair laborpracticeOn the contrary, that Act left to the Board the work of applying theAct's general prohibitory language in the light of infinite combinations of eventswhich might be charged as violative of its terms." " In this respect, the Boardis charged with the duty to look beyond the statute to the practices that wereknown to Congress when it prohibited practices in derogation of Section 7 ofthe Act.Therein it recognized the right of employees "to bargain collectively",which contemplates as its corollary a like duty on the part of the employeran affirmative duty to use the procedure of collective bargaining in establishing"rates of pay, wages, hours of employment or other conditions of employment",and a negative duty not to act in this respect unilaterally" The scope of theproscription in Section 8 (5) is coextensive with the full enjoyment of this right,and performance of this duty.As the Supreme Court stated in another connection, "Collective bargaining wasnot defined by the statute which provided for it, but it generally has been con-sidered to absorb and give statutory approval to the philosophy of bargainingas worked out in the labor movement in the United States s 18 The traditionalconcept of bargaining considers that whomever is "to be affected by a proposedchange of conditions should be consulted, and the innovator must carry the burdenof convincing others at each stage in the process of change that what is beingdone is right"" In the Railway Labor Act of 1926, as well as in the 1934 Act.Congress explicitly adopted this principle of collective bargaining which pre-cludes the employer from changing rates of pay, rules and working conditionsexcept after notice to and negotiations with the bargaining representative.'8The National War Labor Board likewise recognized the duty of employers in thisrespect, before instituting a proposed change"The literature of the law andpractices of labor relations is replete with statements of this principle201"Phelps Dodge Corporation v N L. R B,313 U S 177,at 185-8614Republic Aviation Corporation v N. L. R. B.,N L. R B v LeTourneau Company ofGeorgia,324 U S 793,16 L R. R 30015The correlation of rights and duties,stated and implied inthe Act,was first recognizedby the Supreme Court inN L R Bv Jones& Laughlin Steel Corpoiation,301 U S 1,at page 44, where it linked the affirmative duty to bargain with the selected representativewith "the negative duty to treat with no other "19 Order of Railway Telegraphers v. Railway Express Agency,Inc,321 U S 342, at page346The Court continues, "Hence effective collective bargaining has been generally con-ceded to include the right of the representatives of the unittobeconsulted and to bargainaboutthe exceptional as well as the routine ."[Italics supplied 117This statement by Mr Justice Brandeis was made in 1918.Elciency by Consent,Louis D Brandeis, Industrial Management (February 1918). pages 108-0918 Section 6 45 U S C , sec 156 , 44 Stat 582 (1926), 48 Stat 1197 (1934)19R, erside and Dan River Cotton Mills, Inc.Case No. 2664-CS-D (June 29, 1944),14 L R R 58520 SeeMa)ority Rule in Collective Bargaining,Ruth Weyand, Columbia Law Review,Vol.XLV, 556 at 579, wherein it is stated," . .the presence of a designated statutory 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the caseof John J. Oughton, et at., trading as The Windsor ManufacturingCompany,nthe Board considered the unilateral action of the employer in length-ening the work-week, in a situation where the employees had designated anexclusive bargaining representative that had not endeavored to bargain on thismatter. In this connection the Board stated, "The respondent, also, by puttinginto effect an increase in hours in January 1939 without consulting with ornotifying the Union, refused to bargain within the meaning of the ActWe donot here pass upon any question as to the business necessities which may haveprompted the respondents to effect .the increase in hours of laborIt is the respondents' failure to give prior notice or to consult with the Unionregarding these matters and not the .increase in hours, themselves,which we have scrutinized " 22 In the more familiar situation ; which theliespondent herein contends is the only type of situation contemplated in Section8 (5), where the chosen representative has endeavored to bargain and, withoutconsultation with it, the employer alters the terms that were the subject-matterof the bargaining effort, the Board and the Courts uniformly have held suchunilateral action to be a refusal to bargain.23It is patent, and the Trial Examiner finds, that the Respondent failed to notifythe Union and to afford it opportunity to negotiate concerning the payment ofbargaining representative . .precludes [the employer] from making unilateral disposi-tion of any matter properly the subject of collective bargaining without first bargainingabout the proposed change with the statutory representative . .Even though the unionhas notyet approached him for collective bargaining conferences lie must notify the unionof the contemplated change and offer to bargain with it about the matter . .Any changeeffected by an emplo.Nor unilaterally and without consultation with the union, subsequentto the election by his employees of a bargaining representative, is inconsistent with thepremise on which the collective bargaining relationship rests and therefore constitutes arefusal to bargain collectively, in untarr labor practice under Section 8 (5) of the NationalLabor Relations ActAlso, inScope of Collective Bargaining,Neil W Chamberlain,.11Quarterly Journal of Economics, Vol. LVIII, May 1944, 359 at 378, it is stated, "Since theelement of mutuality [inherent in the joint endeavor to determine the terms of the rela-tionship] requires that each party negotiate with the other before taking any action inany field of joint concern, it follows that direction of the collective bargaining process toparticular issues does not rest solely with the Union.Rather, the party wishing to alterthe terms of relationship is the one obliged to notify the other of its wishes and to pro-pose negotiations.The burden of initiating discussions on particular issues may thus restwith the employer, and this not only in those instances when he is seeking to curtail theunion's prerogatives or its members' perquisites,but also when he proposes to extendthem.Once joint concern is established, any unilateral action is barred "CompareTheContentsof Collective Agreements,Sumner H. Slichter, Society for Advancement of Man-agement Journal,Vol 3, No.1 (January 1938),13 at 19("Don't`short circuit' theUnion") ,The Dynamics of Industrial Democracy,Clinton S Golden and Harold J Rut-tenberg(1942),102-03(" .to side-step it [the Union],in whole or in part, almostcertainly leads to industrial strife")2120 N. L.R.B 301.22Ibid .page 318.The Board's findings and conclusions were enforced inOughton, et al.v.N. L. R. B.,118 F. (2d) 486 (C C. A. 3). The Court stated, "During the period whenthe bargaining representative'smajority admittedly still continued, the employers madea wage cut and a change in the weekly hours of work not only without notifying the bar-gaining agent in advance of their intended action but even without informing the agentof the action taken.Both matters were eminently proper subjects for collective bargain-ing . . . Yet,the employers deliberately by-passed their employees' own chosen repre-sentative for collective bargainingThis conduct,in particular,could not have been otherthan in impairment of the Union's prestige among the petitioners'employees and, there-fore,destructive of the union's membership whether or not it was so intended by the peti-tioners "23Matter of The Louisville Refining Company,4 N. L. R B. 844, 860,enforced, 102 F('24) 678(C C. A. 6),certiorari denied, 308 U S.568 ,Matterof ChicagoApparatus Co ,12 N. L R. B.1002, 1008-1012, enforced,116 F(2d) 753,756-759(C. C. A7 ;Matter of SULLIVAN DRYDOCK&REPAIR CORPORATION639the Christmas bonus to the timekeepers in 1944, and that it elected to act uni-laterally in disregard of its affirmative duty to utilize the procedure of collectivebargaining, thereby refusing to bargain collectively in violation of Section 8 (5)of the Act.As found above, this bonus constituted one of the elements ofcompensation to the timekeepers, and as such a term of their employment. TheRespondent urges that there was no violation, because a contrary intention isshown by the fact that it had bargained with the Union in apparent good faithwith respect to other matters that were the subject of contract negotiations.Arestatement of this argument disapproves it : the fact of having bargained or ofbargaining in good faith on certain matters, does not provide an excuse forrefusing to bargain with respect to other appropriate matters. The fact remainsthat the Respondent chose not to make the timekeepers' bonus payment thesubject of baigamiugThe Union was confronted with the Respondent's act as an accomplished fact.The alternative to acquiescence in the unilateral act was to demand that thenormal practice be restored.Practically, thismeant payment of the bonus.When the Union made its request on December 26 that the bonus be paid, therespondent pointed out that it had the prerogative to act as it chose in thematter, since the Union had been remiss in failing to make the 1944 bonus thesubject of the contract negotiations ; it offered a legalistic pretext for its positionby asserting that it might incur liability under the Wage Stabilization Act if itpaid the bonus.At no time did it propose to prove the correctness of this lastcontention, nor offer practical reasons for not paying the bonus other than itsright to act as it chose.Both stated reasons postulated that it was relievedof the obligation to bargain ; in both it was wrongLater, when the Union en-deavored to reintroduce the issue, ineptly using the grievance procedure of theproduction-maintenance workers' agreement, the Respondent rightly pointed outthe error of utilizing this procedure but continued to avoid bargaining on theprincipal issue.It is clear, and the Trial Examiner finds, that in response tothe efforts of the Union to negotiate on the matter of paying the bonus, theRespondent continued to treat it as a closed issue.' Although the instances ofthe Union's demands were separable in time from the unilateral act of theRespondent, the conduct of the Respondent which violated the rights of its em-ployees extended from the time of its election to exclude the bonus from thescope of collective bargaining.By deciding its action without consultation withthe Union, and by refusing to negotiate with the Union concerning it after re-Whittier Mills Company,15 N. L. R B. 457, 465-466, enforced, 111 F (2d) 474, 478-479(C. C A 5),Matter of George P Pilling &Son Co , 16 N. L. R B. 650, 655-659, enforced,119 F. (2d) 32, 36, 38 (C C. A. 3);Matter of Wilson &Co , 19 N L. R B 990, 999-1000,enforced, 115 F (2d) 759, 763 (C CA 7) , Matter of John J Oughton, et at,20 N. L R. B.301, 318, enforced, 118 F (2d) 494, 498 (C. C A 3), certiorari denied 315 U S 797;Matter of Inland Lime & StoneCo , 24 N L R B 758, 769, 772, enforced, 119 F (2d)20, 22 (C. CA. 7) , Matter of Schmidt BakingCo , 27 N. L R. B 864, 868-870, enforced,122 F. (2d) 162 (C. C. A 4) ,Matter of Aluminum Ore Company,39 N. L. R B. 1286,1295-1299, enforced, 131 F. (2d) 485, 487 (C C. A7) ; Matter of Great Southern Truck-ing Company,34 N L, R B 1068, enforced 127 F (2d) 180, 186 (C. C A. 4), certioraridenied 317 U S 652;Matter of The Barrett Company,41 N L. R B 1327, enforced,135 F (2d) 959, 961 (CC A 7) ; Matter of Crown Can Company,42 N L R B 1160,enforced, 138 F (2d) 263, 267 (C. C A 8), certiorari denied 321 U. S. 769;Matter ofConsolidatedAircraft Corporation, 47N. L R B. 694, enforced 141 F (2d) 758, 787(C C. A. 9) ;Matter of South Carolina Granite Company, et at,58 N L. it. B. 1448,1462-1464.m GeneralMotorsCorporation,59 N. L R B. 1143, enforced in 150 F. (2d) 201 (C C. A.3).AlsoseeN. L. R B. v Westinghouse Air Brake Co ,120 F. (2d) 1004, at 1006 (C C. A.3), wherein the Court states, " . . the vanity of bargaining where the employer has fore-closed inadvance any possibility of agreement is patent."CompareMedoPhotoSupplyCorporationv.N. L R B ,321 U. S 678, 684 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDceiving the Union's request, the Respondent refused to bargain collectively withrespect to the bonus payable to the timekeepers in 1944.The Trial Examiner finds further, that in its refusal to bargain collectivelywith the Union, the Respondent undermined the prestige of the Union as aneffective bargaining representative of the employees, and thereby interfered with,restrained and coerced its employees in the exercise of the rights guaranteedthem in Section7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondents set forth in SectionIII above, occurring in connection with their operations described in Section Iabove, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom, and takecertain affirmative action designed to effectuate the policies of the Act.In order to remedy the effects of such unfair labor practices, it is necessary thatthe practices obtaining before the illegal conduct be restored.Therefore, itwill be recommended that the Respondent pay to each of the timekeepers employedin December 1944 the Christmas bonus which normally would have been paidthem, according to the rate of pay made effective as of that date by the directiveof the National War Labor Board 2' It will be recommended further that theRespondent refrain from making decisions and taking action unilaterally, withoutprior consultation with the Union, in regard to any term or condition of employ-ment relating to employees represented by the Union.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following :CONCLUSIONS OF LAW1.Local 13, Industrial Union of Marine & Shipbuilding Workers of Anieuca,affiliated with the Congress of Industrial Organizations, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2All the Company's timekeepers employed at the Brooklyn Yard, excludingthe chief timekeeper, the night assistant timekeeper, the day assistant chieftimekeeper, and all other supervisory employees with authority to hire, promote,discharge, discipline or otherwise effect changes in the status of employees, oreffectively recommend such action, at all times material herein constituted, andnow constitute, a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.Local 13, Industrial Union of Marine & Shipbuilding Workers of America,C. I. 0., at all times material herein was, and is now, the exclusive representa-tive of all employees in the aforesaid appropriate unit for the purpose of collective25 See footnote 5,supra.If, insteadof the wage rate specified by the N. W. L B direc-tive, the former rateisused,the orderherein wouldvary thenormal formula whichprovided for payment according to the rate of pay effectiveas ofthe date ofcomputation.Further, adopting the former rate at this time in effect would be in derogation of theretroactive clause of the N.W. L B directive CompareCondenser Corporation ofAmerica,22 N L R B 347, 454,Henry K Phelps, Jr., et al,45 N L R. B 1163, 1170,1211 SULLIVAN DRY DOCK & REPAIR CORPORATION641bargaining with respect to rates of pay, wages, hours of employment and otherconditions of employment, by virtue of Section 9 (a) of theAct.4 By discriminating in regard to the terms and conditions of employment ofthe employees in the appropriate unit, thereby discouraging membership in Local13, Industrial Union of Marine & Shipbuilding Workers of America, C I 0,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act.5By refusing to bargain collectively with Local 13, Industrial Union of Marine& Shipbuilding Workers of America, C I 0, with respect to all terms and condi-tions of employment affecting the employees in the appropriate unit, the Respond-ent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (5) of the Act.6.By interfering with, restraining and coercing its employees in the rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is en-gaging inunfair labor practices within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theTrial Examiner recommends that the Respondent. Sullivan Dry Dock & RepairCorporation, Brooklyn, New York, its agents, successors and assigns shall:1.Cease and desist from :(a)Discouraging membership in Local 13, Industrial Union of Marine & Ship-buildingWorkers of America. affiliated with the Congress of Industrial Organi-zations, or any other labor organization, by discriminating in any manner inregard to the hire, tenure, or any term or condition of employment;(b)Refusing to bargain collectively with Local 13, Industrial Union ofMarine & Shipbuilding Workers of America, affiliated with the Congress ofIndustrial Organizations, as the exclusive representative of the Respondent'semployees in the bargaining unit for timekeepers, by deciding on and takingaction unilaterally, without prior consultation with the Union, in regard to anyterm or condition of employment affecting them ;(c) In any other manner interfering with, restraining or coercing its em-ployees in the exercise of the rights to self-organization, to form, join,or assistLocal 13, Industrial Union of Marine & Shipbuilding Workers of America,affiliated with the Congress of Industrial Organizations, or any otherorganization,to bargain collectively through representatives of their choosingand to engagein concerted activities for the purposes of collective bargaining, or other mutualaid or protection.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Make whole all timekeeping employees for the loss suffered by them asa result of discrimination in December 1944, by paying to each timekeeperthen employed the Christmas bonus which normally would have been paidhim according to the rate of pay made effective as of that date by the directiveof the National War Labor Board ;(b)Bargain collectively with Local 13, Industrial Union of Marine & Ship-building Workers of America, affiliated with the Congress of Industrial Organiza-tions, as the exclusive representative of the employees in the bargaining unit oftimekeepers, with respect to all terms and conditions of employment affectingthem ;692143-46-vol 67-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post at its Brooklyn Yard, copies of the notice attached hereto markedAppendix A. Copies of said notice to be furnished by the Regional Director ofthe Second Region, shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafterin conspicuous places,including all places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that saidnotices are notaltered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Second Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe Respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the Respondent notifies said Regional Directorin writing that it has complied with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 3, as amended, effective July 12, 1044-any party may within fifteen (15) days from the date of the entry of the ordertransferring the case to the Board, pursuant to Section 32 of Article II of saidRules and Regulations, file with the Board, Itochambeau Building, Washington25, D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereofImmedi-ately upon the filing of such statement of exceptions or brief, or both, the counselfor the party or the Board filing the same shall serve a copy thereof upon eachof the other parties and shall file a copy with the Regional Director.As furtherprovided in said Section 33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10) days from the date of the order transferring the case to the Board.MELTON BOYD,Trial Examiner.Dated September1,1945.